DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, before ‘outer’, please delete [the] and insert – an – to avoid 112 antecedent basis issues. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical ends claimed in claim 4 and 12 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Jr. (US Patent No. 3,913,287) in view of Shreiner (US2003/0205004).
For claim 1, Chapman, Jr. discloses a curtain wall panel mounting system (fig. 4) comprising a slab mounting structure (43) mounted on the outer edge of a floor (41) (it would be obvious to use the structure in a multi-story building slab), a panel securing structure (53) for securing a wall panel to the panel-securing structure and an anchor (45) comprising a stem secured to the panel securing structure, said anchor having an end (44) depending from the stem.
Chapman, Jr. does not disclose that the end of the stem has a substantially circular vertical cross-section that is received in a cavity in the slab mounting structure, the cavity having a frusto-circular cross-section such that the end may swivel within the cavity so as to pivot said anchor and said wall panel.
Shreiner discloses a mounting system (fig. 4) to accommodate seismic stresses [0006] comprising a mounting structure (36) and an anchor (16) having an end (30) depending from a stem (24), the end having a substantially circular vertical cross-section and being received in a cavity (34) in the mounting structure, the cavity having a frusto-circular cross-section such that the end may swivel within the cavity.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the curtain wall panel mounting system of Chapman, Jr. so that the end of the stem has a substantially circular vertical cross-section that is received in a cavity in the slab mounting structure, the cavity having a frusto-circular cross-section such that the end may swivel within the cavity so as to pivot said anchor and said wall panel as made obvious by Shreiner to increase the seismic resistance of the curtain wall panel mounting system for high earthquake-prone areas.
For claim 2, the combination discloses that the cavity has a frusto-cylindrical shape (Shreiner fig. 3, 30).
For claim 3, the combination discloses that the cavity has a frusto-spherical shape (Shreiner fig. 4, 30).
For claim 4, the combination discloses that the end is cylindrical (Shreiner fig. 3, 30).
For claim 5, the combination discloses that the end is spherical (Shreiner fig. 4, 30).
For claim 6, the combination discloses the obviousness of interposing a spring between the slab mounting structure and the panel securing structure (Shreiner fig. 4, 39) to increase the seismic resistance of the mounting system.
For claim 7, the combination discloses that the slab-mounting structure will comprise an angle attached to the slab (Chapman, Jr. fig. 4, 53) and a channel beam (Shreiner fig. 4, 36) secured to the angle to receive the spherical end.
For claim 8, the combination discloses that the panel-securing structure comprises an angle (Chapman, Jr. fig. 3, 25) secured to the wall panel.
For claim 9, Chapman, Jr. discloses a mount system (fig. 4) for panels of a curtain wall (it would be obvious to use the structure in a multi-story building) comprising a channel (channel holding 44) located along the edge of a floor (41) of the building, an anchor (44) received in the channel, the anchor comprising a stem (45) extending from the anchor, the stem being secured to a curtain wall panel (40).
Chapman, Jr. does not disclose that the mount system is a ball anchor mount system comprising a frusto-cylindrical channel and a ball anchor received in the channel, a ball portion of the ball anchor being sized to fit snugly within the channel and to be swivelable within the channel, said ball anchor comprising a stem extending from the ball, an aperture in the channel, the stem extending through the aperture, the aperture accommodating some lateral displacement of the stem as the ball swivels within the channel, wherein the ball anchor may swivel within the channel to accommodate a re-orientation of the wall panel under the effect of a seismic event.
Shreiner discloses a ball anchor mount system (fig. 4) comprising a frusto-cylindrical channel (36) and a ball anchor (30) received in the channel, a ball portion of the ball anchor being sized to fit snugly within the channel and to be swivelable within the channel, said ball anchor comprising a stem (24) extending from the ball, an aperture in the channel, the stem extending through the aperture, the aperture accommodating some lateral displacement of the stem as the ball swivels within the channel, wherein the ball anchor may swivel within the channel to accommodate a re-orientation of the wall panel under the effect of a seismic event.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the curtain wall panel mounting system of Chapman, Jr. with a ball anchor mount system as made obvious by Shreiner to increase the seismic resistance of the curtain wall panel mounting system for high earthquake-prone areas.
For claim 12, the combination discloses that the end is cylindrical (Shreiner fig. 3, 30).
For claim 13, the combination discloses that the end is spherical (Shreiner fig. 4, 30).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a curtain wall panel mounting system having all the limitations set forth in claim 1 and further requiring that the wall panel is secured to the panel-securing structure by an elongated member extending from the panel-securing structure to inside a channel within the wall panel, an end of the elongated member disposed within the channel and being slidable against a resilient member in the channel.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633